COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


TAMIKA KASEY
                                                                 MEMORANDUM OPINION*
v.      Record No. 2896-06-3                                         PER CURIAM
                                                                     APRIL 10, 2007
ROANOKE CITY DEPARTMENT OF SOCIAL SERVICES


                    FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                William D. Broadhurst, Judge

                  (Sarah Jane Wells; Huffman & Nixon, P.C., on brief), for appellant.
                  Appellant submitting on brief.

                  (William M. Hackworth, City Attorney; Heather P. Ferguson,
                  Assistant City Attorney; J. Christopher Clemens, Guardian ad litem
                  for the minor children; Clemens & Clemens, P.C., on brief), for
                  appellee. Appellee and Guardian ad litem submitting on brief.


        Tamika Kasey (hereinafter “mother”) contends the trial court erred in terminating her

parental rights to her minor children, “J.S.” and “J.L.” For the reasons stated herein, we affirm

the trial court’s decision.

                                              Background

        We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence

proved that on June 19, 2003, the Roanoke City Department of Social Services (“DSS”) removed

mother’s two children after they were left unattended. At the time of removal, J.S. was four

years old, and J.L. was three years old.



        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        The initial goal established by the foster care service plan was to return the children to

their home. The plan required mother to attend parenting classes, obtain and maintain

employment and suitable housing, and attend scheduled visitation. Mother was also required to

undergo psychological evaluation and drug testing.

        Following the boys’ removal, mother’s employment was sporadic and short-term, and she

required assistance from DSS with her utility bills. She attended parenting classes, but her

instructor noted she “wasn’t paying attention at all” and that “[t]here were times that she was

caught sleeping in class.” In response to questions, her typical responses were “I don’t know” or

“I’ve never experienced that with my children.” The instructor concluded that mother had not

benefited from the program.

        In May 2004 mother underwent a psychological evaluation. Her IQ was 59, placing her

in a mild retardation range. In addition to her intellectual limitations, mother also was found to

have “significant emotional features that would probably make it difficult for her to form lasting

or stable interpersonal relationships, and that . . . her parenting skills . . . [were] quite limited.”

The evaluation revealed that mother “couldn’t develop any insight about how . . . [to] nurture a

relationship with a child . . . to help a child not to repeat the same behaviors, or to redirect the

child’s behavior in a situation in which there was conflict or misbehavior.” Roger LaPlace, who

performed the examination, noted that parenting a special needs child “would present far more

difficulty” for her.

        The psychological evaluation was consistent with the behaviors observed by the social

worker during mother’s visitation with the children. Jenny Roberts, the supervising social

worker, stated mother had difficulty maintaining control over the children, who “were often

times climbing and jumping off the book shelves” during visitation. Roberts described mother as

“cooperative,” but did not believe mother “benefited from the services . . . offered her.”

                                                  -2-
       Mother’s lack of parenting skills became evident during in-home unsupervised visitation,

which began in November 2004. The visitation was terminated in February 2005 after one of the

children returned with a two-inch bruise on his buttocks. A founded complaint for physical

abuse resulted from this incident.

       Supervised visitation continued, but was terminated in May 2005 upon the

recommendation of the boys’ counselor, Sharon Brammer. Brammer, who began treating the

boys in August 2003, noted “a decline” in the boys’ behavior following their overnight visits

with mother. Brammer opined that the boys had developed a “trauma bond”1 with their mother

which was exacerbated by further visitation.

       Both boys had multiple behavioral problems for which Brammer was treating them,

including hyperactivity and aggressive and violent behaviors. Specifically, J.L. had a history of

temper tantrums, use of profanity, and threatening caregivers, and demonstrated significant

sexual behaviors in his play with dolls. He displayed symptoms of fetal alcohol syndrome and

suffered from seizures, hand tremors, and learning problems.

       Initially, Brammer noted J.L. was “aggressive, nomadic . . . always wanting food,” but

after the first two sessions, “he accepted limits fairly well.” As therapy continued, his “response


       1
           Brammer explained a “trauma bond” as follows:

                A trauma bond is, well, a child will form a bond or an attachment,
                although this I would call . . . not an ordered or secured attachment
                with a parent or care giver and when there is a trauma associated
                with someone who is supposed to be a care giver, it cause[s]
                significant distress to the child, because the child’s brain says this
                person is supposed to care for me, and can’t put the two together
                because there’s trauma associated with this care giver. . . .
                [Visitation] . . . is retraumatizing. The child with a trauma bond
                most likely would have a diagnosis of post traumatic stress
                disorder or acute stress disorder, which is, and it’s, it’s like a
                trigger . . . [for] . . . the same feelings . . . they had during the
                trauma.

                                                 -3-
to nurturing behaviors” improved, and he became “calmer” and “more focused.” Shortly after

his placement in foster care in August 2004, J.L. had improved sufficiently to reduce his

counseling sessions from weekly to bi-monthly.

       When visitation with mother began in the fall of 2004, J.L.’s behavior began to

deteriorate, with the “most significant deterioration” taking place in February 2005. At that time,

he became “much more” hyperactive and “returned to aggressive play,” a behavior Brammer had

not seen “in a long time.” Brammer testified that

                 [h]e seemed to dissociate . . . [to] go[] blank as if remembering
                 something. At that point, I did a forensic interview2 with him
                 about his visit with his mom. There was extreme violence during
                 the next sessions. Tearing up his . . . socks until they were shreds,
                 and . . . some bizarre behavior . . . that . . . continued for a while
                 . . . and then finally, his behaviors were so bad that he was sent to
                 [a facility]. I still have not seen him back to where he was when he
                 had the first improvement. He’s still kind of dissociate[d], not
                 with it.

       As to J.S., he suffered from sleeping and speech difficulties, in addition to having a

“fascination with knives” and using excessive profanity. Brammer noted he had an “excessive

focus on food” and was compulsively concerned with cleaning. He engaged in violent play, such

as drowning babies, and was “extremely” hyperactive. J.S. demonstrated a “blunted affect,” i.e.,

he did not react emotionally.

       With treatment and medication, J.S.’s behavior improved. After his first unsupervised

visit with mother, however, Brammer noted he returned to “his extremely blunted affect.” By

late February 2005, J.S. returned to “trauma play”3 and exhibited such a high level of anxiety

that Brammer suggested medication.



       2
        Brammer questioned the boys in February 2005 about their visitation with mother
following a report of physical abuse, and provided their responses to DSS.
       3
           Brammer described this as “lots of sword play, lots of cutting heads off, killing people.”
                                                -4-
       When visitation with mother was terminated, J.S.’s behavior “started to calm down a

little bit,” but Brammer continued to harbor “great concerns” about him. She noted he had an

“obsession about sex” and “extreme problems with sleep.” She also stated he had “a problem

with remorse . . . typical of children with attachment disorder,” and “some aspects of [the]

beginning of an anti-social personality disorder.”

       Beginning in November 2004, Brammer met with the mother on four occasions in an

attempt to assist her in parenting and facilitate the boys’ return home. Brammer described

mother as “very receptive” to her parenting suggestions, but observed she had “a limited ability

to parent.” Brammer opined that termination of mother’s parental rights was in the best interests

of the children.

       DSS provided numerous services to the boys to address their special needs. These

services included speech therapy, psychiatric and psychological counseling, weekly “mentoring”

sessions, and medication. J.L. was referred to a ninety-day psychological and neurological

evaluation, and a similar evaluation was being investigated for J.S. Both boys received special

education services in school.

       At the termination hearing, mother admitted having two founded complaints for neglect

and abuse with respect to the boys. She denied striking J.L. with a belt, although she conceded

she did not appeal the founded complaint of abuse against her.

                                                   Analysis

       When addressing matters concerning a child, including the termination of a parent’s

residual parental rights, the paramount consideration of a trial court is the child’s best interests.

See Toombs v. Lynchburg Div. of Soc. Servs., 223 Va. 225, 230, 288 S.E.2d 405, 407-08

(1982); Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 796 (1990). On review, “[a] trial

court is presumed to have thoroughly weighed all the evidence, considered the statutory

                                                 -5-
requirements, and made its determination based on the child’s best interests.” Farley, 9 Va. App.

at 329, 387 S.E.2d at 796. “[W]e will not disturb the trial judge’s finding unless it is ‘plainly

wrong or without evidence to support it.’” Richmond Dep’t of Soc. Servs. v. Crawley, 47
Va. App. 572, 580, 625 S.E.2d 670, 674 (2006) (quoting M.G. v. Albemarle County Dep’t of

Soc. Servs., 41 Va. App. 170, 181, 583 S.E.2d 761, 766 (2003)).

       The trial court’s decision to terminate mother’s parental rights was based upon Code

§ 16.1-283(B) and 16.1-283(C). Code § 16.1-283(B)(2) states as follows:

               The residual parental rights of a parent or parents of a child found
               by the court to be neglected or abused and placed in foster care as a
               result of (i) court commitment; (ii) an entrustment agreement
               entered into by the parent or parents; or (iii) other voluntary
               relinquishment by the parent or parents may be terminated if the
               court finds, based upon clear and convincing evidence, that it is in
               the best interests of the child and that:

                          *       *       *       *      *       *       *

                 It is not reasonably likely that the conditions which resulted in
               such neglect or abuse can be substantially corrected or eliminated
               so as to allow the child’s safe return to his parent or parents within
               a reasonable period of time. In making this determination, the
               court shall take into consideration the efforts made to rehabilitate
               the parent or parents by any public or private social, medical,
               mental health or other rehabilitative agencies prior to the child’s
               initial placement in foster care.

                 Proof of any of the following shall constitute prima facie
               evidence of the conditions set forth in subdivision B 2 hereof:

                   a. The parent or parents are suffering from a mental or
               emotional illness or mental deficiency of such severity that there is
               no reasonable expectation that such parent will be able to
               undertake responsibility for the care needed by the child in
               accordance with his age and stage of development . . . .

       Based on the evidence presented, we cannot say the trial court’s decision was “plainly

wrong.” Both J.S. and J.L. have significant special needs that require highly competent

parenting skills, skills which mother simply does not possess. Mother’s lack of parenting skills


                                                -6-
was revealed not only by her psychological evaluation, but also through her impact on the

children, both of whom suffered from a “trauma bond.” The boys’ conditions improved briefly

after their removal, but relapsed in response to unsupervised visitation with mother; visitation

also resulted in a founded complaint of physical abuse.

       Based upon such evidence, the trial court properly concluded that it was “not reasonably

likely that the conditions which resulted in [the children’s] . . . neglect or abuse [could] be

substantially corrected or eliminated so as to allow [their] safe return to [mother] within a

reasonable period of time,”4 id., and that termination was in the children’s best interests.

       Accordingly, we affirm the trial court’s decision.

                                                                                       Affirmed.




       4
         As the evidence was sufficient to support the termination of mother’s parental rights
under Code § 16.1-283(B), we find it unnecessary to address the question of whether it was also
sufficient under Code § 16.1-283(C).
                                              -7-